 1 M. Anderson Berry, SBN 262879
          aberry@justice4you.com
 2 Leslie Guillon, SBN 222400
          lguillon@justice4you.com
 3 CLAYEO C. ARNOLD,
   A PROFESSIONAL LAW CORPORATION
 4 865 Howe Avenue
   Sacramento, CA 95825
 5 Telephone: (916) 777-7777
   Facsimile: (916) 924-1829
 6
   Attorneys for Plaintiffs-Relators
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     United States of America, State of California        CASE NO. 2:13-CV-01004 TLN AC
11   and Nevada, Placer and Sierra Counties, ex rel.
     Vicki L. Miller, Jennifer Bente, Priscilla           STIPULATION OF DISMISSAL [FRCP 41(a)]
12   Frazier, Linda Garcia, Mary M. Graham,               AND ORDER OF DISMISSAL
     Bonnie Hampton, and Tamara Nichols,
13
                                  Plaintiffs,             Judge: Hon. Troy L. Nunley
14
                            v.
15
     Community Recovery Resources Inc., a
16   California Corporation, Sierra Council on
     Alcoholism and Drug Dependence, a Merged
17
     California Corporation, Ron Abram, Jeremy
18   Ashurst, Pauline Bowman, Doug Carver, Kevin
     M. Cassidy, Aaron J. Cleveland, M.D., Chuck
19   Coovert, Warren A. Daniels, Sommer Dobbins,
     Christine Findley, Christina Frye, Toni
20   Gehrman, Jeffery Jones, Jonel Landry, Keith
     Litke, Debora Martin, Traci J. Peters, Elaine
21
     Seidel, Randall Tryon, and Traci Witt,
22
                                  Defendants.
23

24

25          Pursuant to Fed. R. Civ. P. 41(a)(1), relators Vicki L. Miller, Jennifer Bente, Priscilla Frazier,

26 Linda Garcia, Mary M. Graham, Bonnie Hampton, and Tamara Nichols (collectively, “Relators”), and

27 defendants Community Recovery Resources, Inc., Sierra Council on Alcoholism and Drug Dependence,

28 Kevin M. Cassidy, Warren A. Daniels, Sommer Dobbins (aka Sommer Wadman), Christina Frye, Toni


      STIPULATION OF DISMISSAL                            1
 1 Gehrman, Jeffery Jones, Jonel Landry, Traci J. Peters, Randall Tryon, and Traci Witt (collectively,

 2 “Defendants”),1 by and through their counsel, stipulate to the terms and conditions on this stipulation

 3 and jointly request that the Court enter its Order at the end of this document.

 4             The dismissal shall be without prejudice as to the United States and the State of California, with

 5 each party bearing their own attorney’s fees and costs. The United States and the State of California

 6 have filed consents to this dismissal with this Court. (ECF Nos. 95-96.)

 7             The dismissal shall be without prejudice as to Relators, with Relators and Defendants each

 8 bearing their own attorney’s fees and costs.

 9             Defendants release Relators from any and all claims, demands, damages, or other losses, that in

10 any way arise from, grow out of, or are related to this matter, including but not limited to claims for

11 malicious prosecution, abuse of process, defamation, tortious interference with economic advantage,

12 intentional interference with contract, intentional interference with prospective economic advantage,

13 libel, slander, breach of contract, fraud, breach of duty of loyalty, breach of fiduciary duty, and breach of

14 implied covenant of good faith and fair dealing.

15             Defendants deny each and every claim alleged by the plaintiffs and Relators in this litigation.

16             In the event that Relators file another False Claims Act complaint against Defendants, the

17 applicable statute of limitations will be based upon the filing date for any such complaint.

18
      Dated:                                             By: /s/
19                                                           M. Anderson Berry, Esq.
                                                             Arnold Law Firm
20                                                           Attorney for Relators
21    Dated:                                             By: /s/
                                                             Ronald Enabnit, Esq.
22                                                           Matheny Sears Linkert Jaime,
                                                             LLP
23                                                           Attorney for Defendants
24
     //
25
     //
26

27
      1
     The other defendants named in the original Complaint have already been dismissed by this Court’s
28 order, dated May 22, 2017, granting, in part, Defendants’ motion to dismiss. ECF No. 88.


          STIPULATION OF DISMISSAL                          2
 1                                        ORDER OF DISMISSAL

 2         Upon good cause being shown as set forth in the stipulation of legal counsel for the parties, the

 3 Court hereby adopts the stipulation.

 4

 5 IT IS SO ORDERED.

 6 DATED: October 18, 2019
                                                                Troy L. Nunley
 7                                                              United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION OF DISMISSAL                          3
